



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nguyen, 2012 ONCA 534

DATE: 20120807

DOCKET: C54562

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Applicant (Appellant)

and

Van Dong Nguyen

Respondent

Kevin Wilson, for the applicant (appellant)

Victoria Rivers, for the respondent

Heard:  August 3, 2012

On appeal from the sentence imposed on October 25, 2011
    by Justice Ronald Boivin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge is entitled to rely on hearsay to make findings of fact on
    sentence even if the facts are disputed:  s. 723(5).  Of course, the party
    relying on the disputed fact carries the onus:  s. 724(3)(b).  We see no legal
    impediment to a party discharging that burden with disputed hearsay evidence,
    although trial judges will, quite properly, often decline to rely on hearsay
    evidence to prove facts in dispute.

[2]

We will not interfere with the trial judges findings that the
    respondent was an addict, turned to crime to support his habit and was taking
    rehabilitative steps.  In light of these facts, it cannot be said that the
    sentence is unfit.

[3]

Leave to appeal is granted, but the appeal is dismissed.


